                  Case 20-15370-AJC          Doc 43    Filed 02/05/21     Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA


ln re:                                                        Case No. 20-15370-AJC
                                                              Chapter 7
YORDIS CHAVEZ
SS #XXX-XX-3535



             Debtor(s)                 I

                                   NOTICE OF DEPOSIT OF FUNDS

Notice is hereby given that:

(x)      The trustee is holding $20,000 in the trustee's account from the sale of 370 Horseshoe
         Loop [ECF 42]in which funds are due to Antonio Quinta pursuant to the Sale Order [ECF
         371 at paragraph 26. The trustee has made a good faith effort to verify the correct mailing
         addresses for said entities and deliver the funds before presenting this notice. The
         undersigned is advised and believes that Mr. Quinta resides in Cuba. His son, Miguel
         Quinta, is aware that these funds are on deposit with the Clerk and will advise his father to
         make arrangements to claim the funds from the Clerk of Court; or

()       The trustee has a balance of   $-      remaining in the trustee's account which
         represents small dividends as defined by FRBP 3010.


         Attached and made a part of this notice is a list, pursuant to FRBP 301 1, of the names,
claim numbers and addresses of the claimants and the amount to which each is entitled.

           WHEREFORE, the trustee hereby gives notice that the above stated sum has been
deposited with the Clerk of the U,S. Bankruptcy Court, Southern District of Florida, to effect closing of
this estate.

     I HEREBY CERTIFY that a true and correct copy of the foregoing has been mailed this
-,th
  *
? day of February, 2021, to debtor, attorney for debtor and Assistant United States Trustee, 51
S.W. First Avenue, Suite 1204, Miami, FL 33130.




                                               Drew M. Dillworth, Trustee
                                               150 W. FLAGLER STREET
                                               22ND FLOOR
                                               MIAMI, FL 33130
                                               Telephone: (305) 789-3598
                                               Fax: (305) 789-3395
             Case 20-15370-AJC   Doc 43   Filed 02/05/21   Page 2 of 2


                              GHAVEZ, YORDIS
                                20-15370-AJC
                            STALED DATED FUNDS



CLAIM NO CLAIMANT                                                        AMOUNT
  ECF 34 Antonio Quinta                                                   $20,000
